Title: From Thomas Jefferson to the Commissioners of the Specific Tax for Albemarle County, 13 July 1780
From: Jefferson, Thomas
To: Commissioners of the Specific Tax



Gsentlemen
July 13. 1780.

Since the instructions given you in my letter of 26th. June to carry the Salted meats you should collect to Richmond circumstances have taken place which render it necessary to carry that article also to the barracks in Albemarle, there to be delivered to the issuing Commissary, which you will accordingly be pleased to do. I am Yr. hble Servt.

Th: Jefferson

